                             Case 3:18-cv-06582-WHA Document 174 Filed 04/22/19 Page 1 of 2


                       1    ROD DIVELBISS (State Bar No. 102345)
                            JRA LAW PARTNERS, LLP
                       2    450 Pacific Avenue, Suite 200
                            San Francisco, California 94133
                       3    Telephone No.: (415) 788-4646
                            Facsimile No.: (415) 788-6929
                       4    Email: rdivelbiss@jralp.com

                       5    Attorneys for Defendant
                            JOHN CHAN
                       6

                       7

                       8
                                                          UNITED STATES DISTRICT COURT
                       9
                                                         NORTHERN DISTRICT OF CALIFORNIA
                     10
                                                             SAN FRANCISCO DIVISION
                     11

                     12
                              GENENTECH, INC.,                                Case No. 3:18-cv-06582-WHA
                     13
                                            Plaintiff,                        COUNSEL’S CERTIFICATION OF
                     14                                                       COMPLIANCE BY DEFENDANT
                               v.                                             JOHN CHAN REGARDING OMNIBUS
                     15                                                       ORDER TO PREPARE
                              JHL BIOTECH, INC., XANTHE LAM, an               CHRONOLOGICAL LOG
                     16       individual, ALLEN LAM, an individual,
                              JAMES QUACH, an individual, RACHO
                     17       JORDANOV, an individual, ROSE LIN, an
                              individual, JOHN CHAN, an individual, and
                     18       DOES 1-50,

                     19
                                            Defendants.
                     20

                     21

                     22

                     23

                     24

                     25

                     26
JRA LAW PARTNRES, LLP27
 450 PACIFIC AVE, STE 200
 SAN FRANCISCO, CA 94133
      (415) 788-4646
                     28

                                             CERTIFICATION OF COMPLIANCE BY DEFENDANT JOHN CHAN
                                                                          1                     CASE NO. 3:18-cv-06582-WHA
                             Case 3:18-cv-06582-WHA Document 174 Filed 04/22/19 Page 2 of 2


                       1           This Court’s Omnibus Order on Motions to Dismiss, Motion for Provisional Relief, and

                       2    Motions for Stay Order dated March 1, 2019 (Dkt. #128) required Defendant John Chan to

                       3    prepare a log of certain communications and to provide that log to his counsel.

                       4           As counsel for Defendant John Chan, I hereby certify that Mr. Chan has complied with

                       5    the Court’s requirement outlined in its March 1, 2019 Omnibus Order on Motions to Dismiss,

                       6    Motion for Provisional Relief, and Motions to Stay by producing a chronological log as required

                       7    by that Order. The log is in my possession.

                       8

                       9

                     10     DATED: April 22, 2019                         JRA LAW PARTNERS, LLP

                     11

                     12                                              By: /s/ Rod Divelbiss
                                                                         Rod Divelbiss
                     13                                                  Attorneys for Defendant
                                                                         JOHN CHAN
                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26
JRA LAW PARTNRES, LLP27
 450 PACIFIC AVE, STE 200
 SAN FRANCISCO, CA 94133
      (415) 788-4646
                     28

                                              CERTIFICATION OF COMPLIANCE BY DEFENDANT JOHN CHAN
                                                                             2                         CASE NO. 3:18-cv-06582-WHA
